CRAWFORD, Judge
(dissenting):
12. I respectfully dissent from the majority opinion which I believe, despite its assertion to the contrary, may be read as establishing a per se rule against present law enforcement personnel serving as court members on the same installation where they perform law enforcement duties without regard for whether those duties have any connection with an accused’s case. Promulgation of such a rule is the province of only the Executive or Legislative Branch. I would hold that the judge did not abuse her *387discretion in refusing to grant a defense challenge for cause against Captain Blankinship.
FACTS
13. Pursuant to his pleas, appellant was convicted of numerous instances of rape, sodomy, and committing indecent acts with his minor step-daughter over a ‘¿k year period, in violation of Articles 120, 125, and 134, Uniform Code of Military Justice, 10 USC §§ 920, 925, and 934, respectively.
14. Captain Blankinship spent his career as a security police officer. On voir dire he testified, “Justice is important; and, confinement is a means to an end—-justice is the end.” But Captain Blankinship asserted that “punishment must fit the crime and that fairness is the key issue in the criminal justice system.” He also testified that he “could function just like any other member of the court.” While Captain Blankinship attended base “cops and robbers” meetings in the absence of his squadron commander, he did not have any input into the investigation of this case. As with most felony investigations, he thought the case was exclusively handled by the Office of Special Investigations.
DISCUSSION
15. As this Court stated in United States v. White, 36 MJ 284, 287 (1993), cert. denied, - U.S. -, 114 S.Ct. 918, 127 L.Ed.2d 212 (1994): “A trial court’s standard is to grant challenges for cause liberally____ [W]e will not overturn the military judge’s determination not to grant a challenge except for a clear abuse of discretion in applying the liberal-grant mandate.” No such “clear abuse” is present here. In fact the majority is simply second-guessing this judge.
16. RCM 912(f)(1), Manual for Courts-Martial, United States, 1984, sets forth the grounds for challenge. There is no particular ground for challenge for an individual who is involved in law enforcement. However, RCM 912(f)(l)(N) provides for a challenge when there is a “substantial doubt as to legality, fairness, and impartiality.”
17. In United States v. Berry, 34 MJ 83, 88 (CMA 1992), Judge Cox concurred, noting that there is no per se rule against past or present law enforcement personnel serving as members. Berry was charged with larceny and wrongful distribution of drugs.* The disqualified member was a former Naval Investigative Service (NIS) undercover agent who had worked with a critical government witness in the case. Even in Berry the Court noted that (1) being a former NIS undercover agent, (2) being an investigator at the same command as Berry, or (3) knowing and occasionally working with a critical witness would not, standing alone, be a basis for disqualification. 34 MJ at 87. However, all three factors together did raise a substantial question of bias, using an abuse-of-discretion standard that has since been clarified by White.
18. In this case Captain Blankinship’s official duties were not related to appellant’s case. In fact, he had obtained no information about the case as a result of his security police duties. Furthermore, unlike the investigator in Berry, there is no evidence that Captain Blankinship had a close professional relationship with any of the potential prosecution witnesses. Additionally, Captain Blankinship assured the judge that he would not attempt to impart any particular special knowledge or expertise to the other court members. When Captain Blankinship was notified of court duty, he showed a commendable concern for maintaining impartiality by excusing himself from the later “cops and robbers” meeting.
19. Blankinship was in the same position as the court members in United States v. Reynolds, 40 MJ 198 (CMA 1994), involving a question of command influence from a pretrial meeting with a commander. We held *388that “members are presumed” to follow the instructions of the judge which told them “not to consider anything other than matters ‘admitted into evidence.’” Id. at 202.
20. Thus, I cannot conclude that there was the “clear abuse of discretion in applying the liberal-grant mandate” (¶ 15) which White demands for a finding of error.

 Our records show that he was acquitted of drug distribution.